Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 1,3-8,10-16 in the reply filed on 8/31/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
  Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,3-4,12,14 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Hirano (US 20210048633). 

    PNG
    media_image1.png
    619
    590
    media_image1.png
    Greyscale

Regarding claim 1, Hirano teaches (Fig. 1, Table 1, -+-++++-, also Fig. 7, Table 5, -+-++-+-) An optical imaging lens, sequentially comprising from an object side to an image side along an optical axis:
a first lens with refractive power;
a second lens with positive refractive power;
a third lens with negative refractive power;
a fourth lens with refractive power;
a fifth lens with refractive power;
a sixth lens with refractive power;
a seventh lens with refractive power; and
an eighth lens with negative refractive power;
wherein, a distance TTL on the optical axis from an object-side surface of the first lens to an imaging surface of the optical imaging lens, ImgH is a half of diagonal length of an effective pixel region on the imaging surface of the optical imaging lens, ImgH and an Entrance Pupil Diameter (EPD) of the optical imaging lens meet TTL/(EPD×ImgH)<0.5 mm−1 (Table 1: 7.938/(4.04x4.6); Table 5: 7.74/(3.97x3.953); and
a total effective focal length f of the optical imaging lens, a curvature radius R8 of an image-side surface of the fourth lens and a curvature radius R9 of an object-side surface of the fifth lens meet −2.0<f/R8+f/R9<0 (Table 1: -6.06/7.754-6.06/904.287; Table 5: -5.95/7.314+5.95/150.846).

Regarding claim 3, Hirano further teaches The optical imaging lens as claimed in claim 1, wherein an effective focal length f4 of the fourth lens and an effective focal length f3 of the third lens meet:
f4/f3<−1.5 (Table 1: 36.8/-19.8).

Regarding claim 4, Hirano further teaches The optical imaging lens as claimed in claim 1, wherein an effective focal length f7 of the seventh lens and an effective focal length f8 of the eighth lens meet:
−1.5<f7/f8<0 (Table 5: 8.33/-6.343).

Regarding claim 12, Hirano further teaches The optical imaging lens as claimed in claim 1, wherein a distance T34 between the third lens and the fourth lens on the optical axis and a center thickness CT4 of the fourth lens on the optical axis meet 1≤T34/CT4<2 (0.871/0.611).

Regarding claim 14, Hirano further teaches The optical imaging lens as claimed in claim 1, wherein a center thickness CT6 of the sixth lens on the optical axis, a center thickness CT7 of the seventh lens on the optical axis and a center thickness CT8 of the eighth lens on the optical axis meet 0.45 mm<(CT6+CT7+CT8)/3<0.6 mm (Table 1: 0.49).

Claim(s) 1,6-7,11 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Okano (US 20210396955). 

    PNG
    media_image2.png
    630
    482
    media_image2.png
    Greyscale

Regarding claim 1, Okano teaches (Fig. 3, Table 5, ++-+-+--...) An optical imaging lens, sequentially comprising from an object side to an image side along an optical axis:
a first lens with refractive power;
a second lens with positive refractive power;
a third lens with negative refractive power;
a fourth lens with refractive power;
a fifth lens with refractive power;
a sixth lens with refractive power;
a seventh lens with refractive power; and
an eighth lens with negative refractive power;
wherein, a distance TTL on the optical axis from an object-side surface of the first lens to an imaging surface of the optical imaging lens, ImgH is a half of diagonal length of an effective pixel region on the imaging surface of the optical imaging lens, ImgH and an Entrance Pupil Diameter (EPD) of the optical imaging lens meet TTL/(EPD×ImgH)<0.5 mm−1 (8/(3.8x5.56)); and
a total effective focal length f of the optical imaging lens, a curvature radius R8 of an image-side surface of the fourth lens and a curvature radius R9 of an object-side surface of the fifth lens meet −2.0<f/R8+f/R9<0 (-6.244/11-6.244/45.9).
 
Regarding claim 6, Okano further teaches The optical imaging lens as claimed in claim 1, wherein the total effective focal length f of the optical imaging lens and a curvature radius R4 of an image-side surface of the second lens meet:
0<f/R4<0.5 (6.244/14.8768).

Regarding claim 7, Okano further teaches The optical imaging lens as claimed in claim 1, wherein a curvature radius R4 of an image-side surface of the second lens and a curvature radius R5 of an object-side surface of the third lens meet:
0<(R4−R5)/(R4+R5)≤1.0 (2.4564/27.2972).

Regarding claim 11, Okano further teaches The optical imaging lens as claimed in claim 1, wherein the total effective focal length f of the optical imaging lens, an effective focal length f5 of the fifth lens, and an effective focal length f6 of the sixth lens meet 0.5≤f/|f5|+f/|f6|<1.0 (6.244/23.6+6.244/10.471).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
  
Claim(s) 1,5,8,10,13,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirano2 (US 20200249437).
  
Regarding claim 1, Hirano2 teaches (Fig. 28, Table 19, ++-+-+-+-...) An optical imaging lens, sequentially comprising from an object side to an image side along an optical axis:
a first lens with refractive power;
a second lens with positive refractive power;
a third lens with negative refractive power;
a fourth lens with refractive power;
a fifth lens with refractive power;
a sixth lens with refractive power;
a seventh lens with refractive power; and
an eighth lens with negative refractive power;
wherein, a distance TTL on the optical axis from an object-side surface of the first lens to an imaging surface of the optical imaging lens, ImgH is a half of diagonal length of an effective pixel region on the imaging surface of the optical imaging lens, ImgH and an Entrance Pupil Diameter (EPD) of the optical imaging lens meet TTL/(EPD×ImgH)<0.6 mm−1 (7.096/(3x4.71)=0.502); and
a total effective focal length f of the optical imaging lens, a curvature radius R8 of an image-side surface of the fourth lens and a curvature radius R9 of an object-side surface of the fifth lens meet −2.0<f/R8+f/R9<0 (-5.7/85.067-5.7/20.557).

Hirano2 does not teach TTL/(EPD×ImgH)<0.5 mm−1.
 Absent any showing of criticality and/or unpredictability, having TTL/(EPD×ImgH)<0.5 mm−1 would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of scaling up the optical imaging lens slightly so as to have desired size, and/or allowing larger manufacturing errors so as to increase productivity.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hirano2 by having TTL/(EPD×ImgH)<0.5 mm−1 for the purposes of scaling up the optical imaging lens slightly so as to have desired size, and/or allowing larger manufacturing errors so as to increase productivity.
 
Regarding claim 5, Hirano2 further teaches The optical imaging lens as claimed in claim 1, wherein the total effective focal length f of the optical imaging lens, a curvature radius R2 of an image-side surface of the first, lens, and a curvature radius R1 of the object-side surface of the first lens meet:
f/(R2−R1)≥5.0 (5.7/0.022).

Regarding claim 8, Hirano2 further teaches The optical imaging lens as claimed in claim 1 wherein a curvature radius R6 of an image-side surface of the third lens and a curvature radius R7 of an object-side surface of the fourth lens meet:
−2.0<(R6+R7)/(R6−R7)<−1.0 (16.331/-9.113).

Regarding claim 10, Hirona2 further teaches The optical imaging lens as claimed in claim 1, wherein an effective focal length f2 of the second lens and a center thickness CT2 of the second lens on the optical axis meet 6<f2/CT2<15 (4.594/0.599).

Regarding claim 13, Hirano2 further teaches The optical imaging lens as claimed in claim 1, wherein a center thickness CT5 of the fifth lens on the optical axis and a distance T45 between the fourth lens and the fifth lens on the optical axis meet 1≤CT5/T45<5 (0.299/0.086).

Regarding claim 15, Hirona further teaches The optical imaging lens as claimed in claim 1, wherein an abbe number V6 of the sixth lens and an abbe number V7 of the seventh lens meet 0.5≤V6/V7<2.0 (1).

Allowable Subject Matter
Claim(s) 16 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is an examiner’s statement of reasons for allowable subject matter: 
Regarding claim 16, the prior art of record neither anticipates nor renders obvious all the limitations of claim 16 for an optical imaging lens including “1≤|V4−V5|/V6<1.5”, along with the other claimed limitations of claim 16.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234